Title: To Alexander Hamilton from John Laurance, 28 December 1798
From: Laurance, John
To: Hamilton, Alexander



PhiladelphiaDec 28 1798
Dear Sir

I have received your favor of the 26th Instant. The enclosed, which I had prepared to shew you, before your departure from this place, if correct, states the purchase, and payments, on account of it. You will perceive I have made my Interest one fourth of the whole, being the Interest you supposed I originally intended to have. The loss on the Bills I have not brought into account. My proportion of that loss I shall have to settle. I informed Mr Lennox I should have to pay, the greater part of the Obligation, and as this was the only Sum due, it was reasonable we should have a Release from Mr. Gilchrist, who held the Mortgage, of the parts we had, supposing the one fourth of Mr Marks’, and the other Lands, Mortgaged by him, were sufficient Security, that this Security would increase, by our being able to improve the property, which, at present, we were not; owing to the Mortgage on it. I have applied to know what Ballance is due from Mr Mark, who ought to have paid the Instalments, as ours became due, but have not received it. You must remember that our paper was partly negotiable, and partly not, and the reasons for the latter were, that we should have credit on the Mortgage, and not be pressed to pay. I should be very sorry if your Credit should suffer, or mine either, by not paying this Obligation, with as much punctuality as a Note at Bank. I presume, considering the payments made, on this purchase, to Mr. Mark, and the ballance due from him on the Mortgage, affecting our property, if the Obligation had remained with him, neither your Credit, nor mine would suffer for not immediately discharging it; and why it should have this Effect, because it is in the possession of Mr. Lennox I cannot determine, but, I assure you, because it is in his hands I shall make exertions to pay it, which I should not have done had it remained with Mr Mark, after his Assurance to us, when we wished the last negotiable note to be placed to the Credit of the Mortgage, that he should be ready to pay, as the Instalments became due.
I am sorry the purchase has been an unprofitable one to you. It has been more so to myself; but I hope the result will be otherwise, when these times, which neither you nor myself could divine, would have happened, have passed away, and a state of things Exists, very different from the present. It has been my wish to divide this property, and to effect it, I wrote, last Summer, to Mr Wright, who divided the Towns into Lots requesting he would class the Lots in each Town and divide them into four parts, excepting as many Lots from the Divission, as were necessary, for the compact Settlements intended in No 21, and inclose the Information to Mr Church, that we might ballot for our respective Shares, you and Mr Church for two quarter parts, and Mr Mark and myself each a quarter. I have requested Col Troup to ask Mr Church whether he has received the Information; but as yet I am not informed on the Subject. If he has not received it I shall, when I am in New York, which I hope will be, in the course of next week, execute a Deed to Mr Church and yourself for an undivided Moiety holding Mr Marks quarter, subject to the Incumbrance on it, so that each person may dispose of his property as he deems best.
I am Dear Sir   respectfully & sincerely   Your obedient servant

John Laurance
Major Genl Hamilton


P.S. I beg you to be carefu⟨l of⟩ the Statement.

